Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing C O R P O R A T E P A R T I C I P A N T S Lauren Landfield Macrovision - VP, Corp. Finance Fred Amoroso Macrovision - President, CEO Rich Battista Gemstar - CEO James Budge Macrovision - CFO Bedi Singh Gemstar - CFO C O N F E R E N C E C A L L P A R T I C I P A N T S Barton Crockett JPMorgan - Analyst Richard Davis Needham & Co. - Analyst Sterling Auty JPMorgan - Analyst Ross MacMillan Jefferies & Co. - Analyst Ralph Schackart William Blair & Co. - Analyst Alan Gould Natixis - Analyst April Horace Janco Partners - Analyst Sasa Zorovic Goldman Sachs - Analyst Marla Backer Soleil - Analyst Andy Hargreaves Pacific Crest Securities - Analyst David Kestenbaum Morgan Joseph - Analyst Brian Thackray Deutsche Bank - Analyst P R E S E N T A T I O N Operator Good morning, ladies and gentlemen, and thank you for standing by. Welcome to the Macrovision Gemstar-TV Guide conference call. During today's presentation all parties will be in a listen-only mode. Following the presentation the conference will be open for questions. (OPERATOR INSTRUCTIONS). This conference is being recorded Friday, December 7, 2007. I would now like to turn the call over to Lauren Landfield. Please go ahead, sir. Lauren Landfield - Macrovision - VP, Corp. Finance Welcome, everybody, and thank you for joining our call today to discuss Macrovision's agreement to acquire Gemstar-TV Guide. I'm Lauren Landfield, Vice President of Corporate Finance at Macrovision, and I'm joined today by Fred Amoroso, CEO and President of Macrovision; James Budge, CFO of Macrovision; Rich Battista, CEO of Gemstar-TV Guide; and Bedi Singh, CFO of Gemstar-TV Guide. I'm going to open with several housekeeping items and then I'll turn the call over to Fred. First, I'd like to remind you that all statements made during our conference call that are not statements of historical fact, including but not limited to statements regarding forecasts of future revenue and earnings, business strategies and product acquisitions, financing and intellectual property plans constitute forward-looking statements and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Actual results could vary materially from those contained in these forward-looking statements. Factors that could cause actual results to differ materially from those in the forward-looking statements include failure to satisfy the conditions or obtain financing for completion of the Gemstar-TV Guide acquisition; failure to successfully integrate the two businesses; failure to achieve the anticipated benefits and cost savings and the increased leverage of the combined business. Other factors are described in each company's respective Form 10-K for the year ended December 10th December 31, 2006, most recent quarterly report on Form 10-Q and other SEC filings made from time to time. Second, stockholders are urged to read the joint proxy statement/prospectus regarding the proposed transaction when it becomes available because it will contain important information about the proposed transaction. Stockholders may obtain a free copy of the joint proxy statement/prospectus when available as well as other documents filed by Macrovision and Gemstar-TV Guide with the SEC at the SEC's website, www.SEC.gov. Stockholders may also obtain a free copy of the joint proxy statement/prospectus and the filings with the SEC that will be incorporated by reference in the joint proxy statement/prospectus directly from the companies by directing a request to the companies' investor relations departments at the phone numbers referenced in the press release issued earlier today. Each company's directors and executive officers and other persons may be deemed under SEC rules to be participants in the solicitation of proxies in connection with the proposed transaction. Information regarding Macrovision's directors and officers can be found in its proxy statement filed with the SEC on March 20, 2007 and information regarding Gemstar-TV Guide's directors and officers can be found in its proxy statement filed with the SEC on April 10, 2007. Additional information regarding the participants in the proxy solicitation and a description of their direct and indirect interest in the transaction, by security holdings or otherwise, will be contained in the joint proxy statement/prospectus and other relevant materials to be filed with the SEC when they become available. This communication shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. Third, discussions about Macrovision's results and estimates utilizing non-GAAP information excludes as applicable non-cash or one-time items such as amortization of intangibles from acquisition; asset impairment charges; equity-based compensation; and restructuring and other charges. Macrovision has presented information in this forum because it is how it reports its business for internal financial reporting and measurement and each company believes that this presentation may be meaningful to its investors in analyzing the results of operation and income and cash generation. This presentation is not intended to be a substitute for financial results presented in conformity with accounting principles generally accepted in the United States and investors and potential investors are encouraged to review the reconciliation of non-GAAP financial measures included in Macrovision's earning releases. Fourth, an investor presentation deck is currently available on the investor relations pages of each company's website and will be filed with the SEC shortly. And as a final piece of housekeeping, a replay of this conference call will be made available as soon as practical on the investor relations pages of each company's website. I'd now like to turn the call over to Fred. Fred Amoroso - Macrovision - President, CEO Well, thank you, Lauren. And thanks to everyone for joining us today. I'm very happy to announce that Macrovision has signed a definitive merger agreement to acquire Gemstar-TV Guide, a leading global technology media and entertainment company. The combined company will be a leading independent licensor of software, data, and intellectual property to the digital media industry and our solutions will help enable content producers, distributors and device manufacturers to satisfy the needs of their end customers. Today's consumer requires the ability to discover, to acquire, manage and enjoy digital content from an increasing number of sources. By addressing this opportunity with a unique and open platform we will be in a terrific position to accelerate value creation for our stockholders. The value of the transaction to Gemstar-TV Guide stockholders is approximately $2.8 billion, comprised of 56% cash and 44% stock. On a per-share basis Macrovision will be paying to Gemstar-TV Guide stockholders a combination of either $6.35 in cash and 0.2548 shares of stock in a new holding company that will own both Gemstar-TV Guide and Macrovision. The exchange ratio for the stock portion of the consideration is fixed. Accordingly the value of the stock portion will fluctuate with the market for Macrovision stock between now and the closing of the transaction. However, for ease of presentation we refer to the value of the stock portion of consideration in this presentation at $6.35. All amounts set forth in this presentation are based on this $6.35 number except as otherwise noted. Our CFO, James Budge, will speak more about the financial elements of the proposed transaction in a few minutes. I'm pleased to welcome those investors new to the Macrovision story and in a moment I'll introduce you to the Company. After that I'll highlight the rationale behind why we think this is a compelling combination. Then I'll turn the call over to Rich for his perspective on the combination of our businesses. James will go over the key transaction details and then I'll dive a little deeper into the key highlights of Gemstar-TV Guide's business for the benefit of Macrovision stockholders and address the strategy for the combined company. Afterwards we'll be happy to take your questions. For those Gemstar-TV Guide investors who may not be familiar with Macrovision, we're a leading supplier of technology solutions to the entertainment, CE, and software industries. Our security solutions are designed to enable our entertainment customers to securely distribute their vital assets to the end consumer while at the same time enabling those consumers to maximize the playback experience. More recently we have acquired and developed technologies that help device manufacturers and cable and satellite operators deploy solutions that enable consumers to enjoy music, videos, photos and games in their personal entertainment environment. Macrovision solutions fall into three categories content protection, distribution, and enablement. Our protection solutions secure content primarily for the major motion picture and home video industry's retail distribution channel. Our analog copy protection technology is mandated into the DVD format as a key security feature and is widely used by Hollywood which led to our rapid growth as the format proliferator. More recently we've addressed the digital copying problem with RipGuard, our anti-ripping solution. And just last month, through our acquisition of self-protecting digital content, SPDC, technology which is an additional security layer adopted by Blu-Ray and is commercially known as BD+, Macrovision has positioned itself for the next wave of growth, both high definition DVD and online distribution. We'll be in a position to offer not only security, but also enable content owners to deliver value added services such as the ability to unlock bonus content. To make all this happen our security technologies must not only reside on the content but also in devices. As content is distributed through new channels such as IP and VOD, demand for our embedded technology has risen sharply which has caused our hardware licensing business to become our fastest growing and largest part of our entertainment related solutions. More recently we've been positioning the Company to take advantage of the rapidly changing market dynamics. Content distribution has shifted from analog to digital and from packaged media to online. In the online world where consumers get direct access to content entirely new solutions containing not only security but also distribution and enablement technologies are required. Content is now coming in through various channels and consumers want to enjoy it across their devices. Our connected platform, which we obtained through our Mediabolic acquisition earlier this year, is embedded within devices and enables consumers to move content seamlessly across their personal network to various open connected devices. But given the proliferation of digital content which is rapidly filling up our hard drives, first consumers need to be able to identify what that content is. We intend to provide this ability through our pending acquisition of All Media Guide, AMG, whose rich metadata and content recognition technology will sit side-by-side with our connected platform. Together these solutions will enable our device manufacturer and service provider partners to offer both content distribution and discovery features. And with today's announcement we take another step towards completing the loop by acquiring Gemstar-TV Guide's consumer facing offerings. The Company's interactive programming guide, or IPG, is a critical solution for managing the largest and most rapidly expanding entertainment option in the home today, television programming. Today TV a loan offers over 7,000 hours of daily programming and 530 channels to choose from and the choices grow when adding in VOD, HD, mobile and IP streams. Consumers need tools to discover and manage their content. Without a guide to show them the way viewers would simply be overwhelmed in this sea of content. Gemstar-TV Guide is helping to lead the way in this arena. Consumer behavior demonstrates that the IPG is a fundamental solution to the problem. As announced last week, a recent study Gemstar-TV Guide conducted with Comcast found that 80% of the respondents find programming guides to be a necessity in viewing. The combination of products relating to the IPG provided by Gemstar-TV Guide has been received by almost 50 million households since the inception of the Company. And Gemstar-TV Guide's IPG technology has now also been extended into the mobile environment through its G-GUIDE mobile product which is one of the most widely deployed and activated mobile applications in the world with approximately 18 million registered users. This footprint is the ideal platform that empowers our CE and service provider customers to launch an integrated secure content acquisition, discovery and management solution. Everywhere that consumers turn the way they interact with digital media is changing and the opportunity for those who can shape the change is extraordinary. We believe Gemstar-TV Guide together with Macrovision provides an optimal set of solutions to address this compelling market opportunity and to redefine how consumers will enjoy content in the future. Given the strategic alignment between the technologies, products and solutions of the two companies we believe significant synergies exist. Thus we think we'll be in a terrific position to accelerate value creation for our stockholders. You can imagine that I'm excited to be taking on the role of Chief Executive Officer of the combined company. I'm also pleased James Budge will remain as the Chief Financial Officer to continue making this vision a reality. The new Board of Directors will be comprised of four members to be designated by Macrovision and three members designated by Gemstar-TV Guide. Following the close Gemstar-TV Guide's CEO Rich Battista and CFO Bedi Singh will be leaving the organization. I am glad they saw the same potential and recognized it was the best opportunity for building long-term stockholder value and would like to thank them for their support in making this deal happen. I look forward to working with them over the next few months to ensure a smooth transition. So before I dive deeper into the business highlights and combined strategy, I'll turn the call over to Rich for some of his comments. Rich? Rich Battista - Gemstar - CEO Thank you, Fred. I'm very pleased to be here today to talk about a deal that represents a terrific opportunity for Gemstar-TV Guide stockholders, employees and customers. Several months ago we announced our intent to explore strategic alternatives for Gemstar-TV Guide. This process, including discussions with a number of interested parties, took a substantial amount of time and energy and I would like to commend the team for running this process while remaining focused on managing the business. As we moved through this strategic review process we concluded that a transaction with Macrovision represented the most compelling opportunity to deliver stockholder value. Gemstar-TV Guide and Macrovision share the same vision for delivering a superior digital home entertainment experience to consumers and we will be able to accelerate the realization of this vision by joining forces. We see a unique and compelling opportunity for stockholders. The deal provides a sizable premium to our unaffected stock price on July 9th when the Company announced it intention to explore strategic alternatives. The per-share value of the transaction to Gemstar-TV Guide stockholders, based on the closing price of Macrovision stock on December 6, 2007, represents a 29% premium to the 10-day average closing price of Gemstar-TV Guide's common stock prior to its review of strategic alternatives announced on July 9th. Importantly, it also allows Gemstar-TV Guide investors to take an immediate cash benefit and, in addition, maintain an equity stake in the new combined entity to share in the potential upside. Our Board believes it is unlocking the greatest possible value for our stockholders and as such it fully supports and intends to recommend that our stockholders approve the transaction agreement. In addition, News Corporation, a holder of approximately 41% of Gemstar-TV Guide shares, has entered into an agreement with Macrovision to vote its shares in favor of the transaction. Fred shared with you some of the rationale behind forming this new entity out of the key assets of our respective businesses. Let me say a few words about Gemstar-TV Guide and where we are today. Over the last few years we have strengthened our patent portfolio; expanded our IPG licensing and products, particularly internationally and on emerging platforms, turned around our magazine and online businesses; expanded and transformed the TV Guide network and TVG horseracing network; expanded our businesses into a number of digital platforms such as mobile and broadband; and make strategic investments in our people, infrastructure, brand, product development and intellectual property. The progress we have made over the past couple of years has resulted in strong operating and financial performance. In 2006 Gemstar-TV Guide generated $571 million in revenues, $67 million in operating income and earnings per share of $0.17. Through the first three quarters of 2007 we've recorded $472 million in revenue, $72 million in operating income and $0.42 per share in earnings. Gemstar-TV Guide is uniquely positioned at the intersection of technology and media and our assets are complementary with those of Macrovision and thus we believe the new company will be well-positioned for the digital age. As Fred will articulate in a few minutes, our vision for the digital living room is similar to that of Macrovision. The embodiment of this for us is MyTVGuide, a suite of personalized cross-platform guidance solutions that enable consumers to enjoy a content rich, integrated guidance experience as they access video entertainment on platforms ranging from traditional winner television to the Internet and mobile devices. Also included in these next-generation products are advanced targeting targeted advertising solutions which we believe have compelling business prospects in the new digital home environment. We believe MyTVGuide and other technologies under development at Gemstar-TV Guide fit very well with the initiatives underway at Macrovision and represent a significant value proposition for our worldwide customers. So to sum it up, Fred and his management team have a bold vision in store for the new company, a vision that will take full advantage of Gemstar-TV Guide's strengths. With the various components already in place at each respective company and the many growth opportunities that become possible by putting the two businesses together, I am confident this combination has the potential to redefine the consumer entertainment experience and in so doing create significantly higher stockholder value. I'd now like to turn the call over to James Budge to discuss the transaction in more depth. James? James Budge - Macrovision - CFO Thank you, Rich. I'd like to highlight a few of the key transaction details for you. We've agreed to acquire all of the outstanding shares of Gemstar-TV Guide for per share consideration of either $6.35 in cash or 0.2548 shares of a new holding company that will own both Gemstar-TV Guide and Macrovision at each Gemstar-TV Guide shareholders election subject to proration. After market close this past July 9th Gemstar-TV Guide announced its decision to explore strategic alternatives. The stockholder elections will be prorated to ensure that in the aggregate securities of Gemstar-TV Guide will be converted into no more or less than 56% in cash and 44% in stock. The exchange ratio on the stock is fixed and there are no caps or collars in the deal. Under the terms of the agreement the stock portion of the consideration will be received by the Gemstar-TV Guide stockholders on a tax-deferred basis. The aggregate cash consideration to Gemstar-TV Guide shareholders will not exceed approximately $1.55 billion. Macrovision stockholders will continue to own one share in the new company for each share of Macrovision common stock owned as of the closing. Upon completion of the transaction the Macrovision shareholders will own approximately 53% of the combined company and the former Gemstar-TV Guide stockholders will own approximately 47%. All of this will be more fully described in the definitive merger agreement and the joint proxy statement/prospectus to be filed with the SEC. As part of the proposed transaction the companies plan to form a new holding company that will contain both Macrovision and Gemstar-TV Guide as sister subsidiaries. The new company will apply to be listed on the NASDAQ. The cash consideration will be funded with a combination of the combined company's excess cash and up to an additional $800 million worth of debt financing. We have received committed financing from JPMorgan and Merrill Lynch who have combined to underwrite a $650 million term loan and a $150 million Bridge facility. The bridge will act as a backstop in the event the Company is unable to secure alternative financing such as senior unsecured notes or convertible debt. The acquisition is contingent on stockholder approval by both companies and customary regulatory approvals which we will commence seeking immediately. We plan to kick off our debt marketing process and distribute stockholder proxies early next year and expect to close the transaction by early second quarter 2008. I'd like to briefly touch on the high points of what we believe the Company's pro forma financial results will look like. On our November 6th third-quarter earnings call we provided full-year Macrovision revenue estimates for 2007 of $280 million to $285 million and current First Call estimates are for approximately $90 million in EBITDA for 2007 or about 32% of revenue. The current mean First Call full-year revenue forecast for Gemstar-TV Guide are $631 million and EBITDA of $115 million. At the midpoint of the Macrovision range combining the two results in projected revenue of $914 million in 2007 and, based on First Call estimates, approximately $205 million in adjusted EBITDA or 22% of revenue. Gemstar-TV Guide has a significant amount of deferred revenue on its balance sheet which it would have been recognizing over the next several years as a standalone company. But since we believe there is no meaningful future obligation on the part of the combined businesses associated with that deferred revenue the vast majority will be lost in purchase accounting. While this is GAAP accounting and has nothing to do with legal or business agreements between the Company and its customers, it has a dilutive effect on non-cash earnings. If not for the lost revenue in purchase accounting this would have been an accretive transaction in 2009 on a non-cash basis compared to Street expectations. Regardless, we firmly believe this transaction will create long-term value for stockholders. This is a combination of two strategically aligned companies into a brand-new company with a compelling growth rate, outstanding operating margins and significant cash flows all the elements of an excellent financial model. Based solely on the combined companies' current businesses, we believe double-digit revenue growth rates of between 10% and 15% annually is achievable over the next five years. We expect to realize some immediate cost savings and expect incremental profits to rise quickly as revenue synergies materialize over the five-year forecast period we internally developed. Our target EBITDA margin is above 40% and we expect to generate over $200 million in operating cash flow in 2008. As we integrate the businesses together we will evaluate the assets of the combined company with a focus on optimizing long-term strategic fit and stockholder value. We are adding a sizable amount of debt to our balance sheet; however, we believe, purely on an operating cash flow repayment model, we will have ample capacity to service the debt and reduce it to zero as early as 2011 without requiring the sale of any particular asset. And with that I'd now like to turn the call back over to Fred. Fred? Fred Amoroso - Macrovision - President, CEO Thank you, James. This is the most significant acquisition in the history of Macrovision. Obviously Gemstar-TV Guide is larger than our current company, so prior to going further into the strategy I'd like to share with Macrovision investors some of the key highlights of Gemstar-TV Guide as it stands today. Gemstar-TV Guide was formed in 2000 through the merger of TV Guide and Gemstar. The Company is headquartered in Los Angeles with approximately 1,600 employees worldwide as of September 30, 2007. It's three main business segments are guidance technology and solutions, or GTS, media networks, and publishing. GTS is primarily responsible for the interactive program guide you enjoy on your cable or satellite television service or on a CE device. Its key components are patent licensing, products and services, TV Guide mobile and VCR. GTS accounted for $223 million of revenue in 2006 with the majority of revenue, or 54%, coming from IPG patent licensing followed by 26% coming from IPG products and services which highlight the strength of its patents. Growth opportunities in this business include digital conversion; new market penetration, particularly in Europe; expansion into mobile and connected services such as interactive advertising as part of the previously announced MyTVGuide services. Media networks include the TV Guide network, online networks and TVG, the horseracing network. Media networks generated $197 million in revenue in 2006. You're probably familiar with TV Guide network which is very useful in households that rely on its scrolling guide feature to tell viewers what's on TV. The network is available to over 83 million Nielsen homes and the Company progressed significantly towards making it a standalone entertainment channel by adding original content and expanded broadcast hits. As a result it is now available on Dish and DIRECTV* satellite systems in a full screen format. Online TV Guide maintains TVGuide.com and a collection of smaller websites, important tools for consumers to keep up with their favorite programs and is a source of advertising revenue for the Company. And finally, TVG is a leading horseracing channel. It broadcasts many major races and provides real-time wagering information. Growth opportunities including expanding into new states such as New York which was recently announced. And of course, in the publishing unit there's the TV Guide magazine where the Company has undertaken a major initiative to modernize this 55-year-old institution. Relaunched just two years ago the Company transformed a publication from a guide listing digest to a full-color full-size entertainment magazine focused on television. The transition is being well received by the market. Now that I've talked about the business segments let me provide some details on the span and reach of its businesses. In video guidance the Company has significant reach with over 73 million unique consumers per week through its various products and services. Its online networks have over 5.3 million unique users monthly which in fact has more than doubled over the last two years. And on a worldwide basis its interactive program guides are licensed to over 77 million households and more than 25 million CE interactive programming guides have been shipped. And the TV Guide magazine has a 3.2 million weekly circulation and a readership of over 20 million per week. At the heart of all of its guidance platforms is Gemstar-TV Guide's proprietary data. The Company has maintained data on over 1 million TV series episodes since 1954 and over 190,000 movies since 1912. All its platforms are powered by its data and generate significant advertising revenue given the amount of impressions that the Company delivers. To build for the future Gemstar-TV Guide has recently rolled out MyTVGuide online and has communicated to the market that they will be deploying it directly on the set-top box in the near future. This next-generation technology will enable consumers to experience rich content such as pictures, long form synopsis, credits and links. It will add personalized recommendations for programs relevant to the consumer who can then customize content with multiple profiles. And bringing it all together and to synchronize it across PC, set-top box, and mobile platforms and as cross-platform notifications so that the consumer will be alerted about programming in e-mail or on their mobile phone and be allowed to remotely program recordings. This together with the IPG will form the home portal for the video experience. As a result it will be a great way to offer enhanced targeted advertising. This is just a glimpse at how the various components feed off each other and we expect to hear a lot more about MyTVGuide in the coming months. You should stop by the Gemstar-TV Guide booth at CES and experience it in person. Now bringing it back to the integrated vision, I've discussed with you in the past a vision for Macrovision of enabling an end-user experience where consumers are able to discover, acquire, manage and enjoy content virtually anytime and anyplace. To facilitate this content owners must be confident that their assets are secure regardless of the playback environment, ensuring a return on their investments. Confident in the right security platform content owners would allow consumers to freely enjoy their content without being tethered to a device or a proprietary platform. This healthy industry dynamic would boost content sales, improve service provider customer retention and drive demand for devices which enable the playback experience. This creates a desired digital media push/pull effect; a healthy content industry leads to more content being produced and accessible by the consumers which thereby drives demand for distribution channels such as cable and satellite as well as for CE products. And as content gets distributed across platforms, content discovery and management become critical which gets at the heart of today's acquisition. Our recent acquisitions of SPDC Technology, Mediabolic and our pending acquisition of AMG demonstrate our commitment to this vision. SPDC is fundamental to empowering our Hollywood studio customers to distribute content securely across a multitude of devices and is complementary to Macrovision's historical businesses. With SPDC we envision the capability of unique security code traveling with each piece of content and interacting with virtual machines on the playback side, allowing rights holders to distribute in various different formats but maintaining economic control and security. While it is applied to Blu-Ray today via BD+ we see a future where SPDC is applied to other forms of digitally distributed content, not just physical formats. With our acquisition of Mediabolic at the beginning of 2007 we secured the essential software necessary to move content seamlessly from one device to another and to media enable the home entertainment environment. As our standards-based embedded connected platform proliferates across devices, content stranded on islands of discrete devices will be brought together and appear and act as if they are on one central server available from any point on a consumer's network. As the DLNA standard takes hold we seek to become the ubiquitous glue allowing consumers to purchase content knowing they can enjoy it regardless of the device or the location. With content flowing securely across devices we must be able to identify what the content is and interact with it. AMG's recognition technology not only allows consumers to identify the media, but its data services also provide basic data such as the artist or track as well as advanced information such as reviews or commentary. In addition, AMG can automatically generate play lists of related content and we're very excited about how the AMG offerings support video in addition to music and games. But of course today we've added perhaps the most critical part of the puzzle, Gemstar-TV Guide's guidance technology. Simply put, when you're watching TV the Guide is where it all starts. While today we typically think of the Guide as simply managing broadcast cable or satellite TV, in the future we believe the Guide will form the home page for the total media entertainment experience. With our suite of technology we intend to enable system operators and device manufacturers to provide consumers the capability to access all their content libraries in one central portal. Whether it is movies, pictures, television shows, or music stored on your PC, set-top box or digital camera, we envision a guidance gateway that will manage it all. So while the Guide focuses on TV today, we see a future where the Guide is broader and encompasses a universe of content important to the consumer. As Rich indicated earlier, Gemstar-TV Guide has been executing on this direction as part of their MyTVGuide vision and next-generation of guidance. This is both exciting and central to our overall vision. Before we embark on this strategy I'd like to point out some of the key highlights we believe make the combined company a leader immediately upon closing the transaction and thereby provide a strong platform upon which to execute the vision. The new company's customer footprint would be among the largest in digital media. Most major cable and satellite operators, Internet content distributors, portals, motion picture studios, and device manufacturers have significant relationships with at least one of the companies today. We expect this large footprint will open up a number of opportunities for the combined company. Our business models are both IP-based with valuable assets and we believe the companies have the right intellectual property protection necessary to generate returns on their investments over the long term. Gemstar-TV Guide's patents surround the general area of video guidance technologies including IPG, video recording, interactive advertising, online guidance and search and cross-platform functionality. The Company has over 300 issued US patents and 900 issued foreign patents and continues to actively pursue a worldwide intellectual property program. It currently has approximately 300 U.S. at 550 foreign patent applications pending. Macrovision has over 130 issued US patents and 950 issued foreign patents and over 140 US and foreign and 400 foreign patent applications pending. Putting it together the combined company will have almost 450 US patents and almost 1900 international patents by the closing of the transaction with a significant patent pipeline for the future. We believe these assets provide the runway to maintain strong financial results while we continue to develop next-generation products which is where we believe the long-term payoff will come for both our customers and our stockholders. In this regard I'd like to discuss some of the potential synergies as we look out into the future. As discussed, the vision for the Company is to provide an open infrastructure solution to content providers, distribution channels and device manufacturers so they can provide consumers world-class capabilities to discover, acquire and manage and enjoy digital content virtually any time and anywhere. As we investigated the areas where we could benefit the respective businesses it was clear that there were opportunities across the board. But let me discuss just three specific and key areas for you today. First, the biggest area of potential is in GTS, particularly with our connected platform. As witnessed by our design wins with Scientific-Atlanta and other set-top box manufacturers, we're expanding our existing hardware licensing infrastructure well beyond ACP. The OCAP, or open cable application platform, and DLNA specifications are becoming more tightly related and we envision over the long run a tight integration between our connected platform and Gemstar-TV Guide's IPG technology which will work together to create an excellent end user experience. And once our acquisition of AMG closes our data discovery and recommendation technology from AMG will be tightly integrated into the same solution. We think Gemstar-TV Guide's customer relationships on both the operator and device side will be a major entry point towards getting our connected middleware adopted in the near term, particularly in some Asian opportunities. Next, on the data licensing side, I believe we can help drive Gemstar-TV Guide's business. As mentioned, the AMG database is world-renowned for its breadth, depth and quality; however, it does not include television data. To date this is an unfilled opportunity is Gemstar-TV Guide has not focused on standalone data licensing. We believe we can take Gemstar-TV Guide's existing data and relatively quickly cross sell it into our data licensing accounts. Also on the AMG side there is a wide disparity between the value Gemstar-TV Guide is deriving from its online networks and what AMG is generating. We believe Gemstar-TV Guide's median sales unit can help bring AMG up to its potential and make a strong impact quickly. We are very excited about all of this opportunities and we look forward to more clearly describing them as they unfold in the future. Over the next year we're going to be highly focused on realizing the operating synergies you would expect in a merger of this size as well as refining our focus by potentially executing on strategic alternatives with respect to certain business areas. Just based on its IP licensing prowess alone, the combined company has a strong base business. But when we look several years out we think the potential will increase substantially as we execute on the vision I've described. I started my discussion talking about content security, which is natural since prior to my arrival at Macrovision that had been the Company's historical focus. Until today we've been trying to move with the industry. Now we've made a move to get out ahead of the industry and be the first to deliver on the vision I've described. And while I'm excited about the two businesses as they stand today, what excites me even more is what the Company will be capable of down the road. I believe the Company you'll see in a few years will be dramatically different. As a result I think consumers, content owners, content distributors, device manufacturers and our employees will benefit from its future success. In so doing we believe this transaction will create tremendous value for stockholders of both companies and are very excited to move forward. With that I'd like to turn the call back over to the operator and we'd be pleased to answer any questions that you may have. Q U E S T I O N A N D A N S W E R Operator (OPERATOR INSTRUCTIONS). Barton Crockett, JPMorgan. Barton Crockett - JPMorgan - Analyst Thanks for taking my question on the call and a pleasure to meet you this morning. I wanted to ask just a couple of or one very logistical question. How do you allocate the cash if that portion is over oversubscribed which I guess is a possibility if you look at where the exchange ratio is trading right now? James Budge - Macrovision - CFO We'll prorate it. As I mentioned in the prepared remarks, it will be 56% and 44% 56% cash, 44% stock. So it will be prorated if there's over subscription on either side. Barton Crockett - JPMorgan - Analyst And that would mean that the stock ratio would then be adjusted? James Budge - Macrovision - CFO Right. Barton Crockett - JPMorgan - Analyst Okay. All right, and the price would be set then by what the stock ratio is indicating? Or would the stock ratio be adjusted to take you up to $6.35? James Budge - Macrovision - CFO Can you clarify the question again? Barton Crockett - JPMorgan - Analyst I'm just curious, how would you do the proration? With the stock ratio the stock ratio would be adjusted, but how would the price be set? Would it be set by where Macrovision stock is trading or would it be set basically so that people are going to get value equal to the price that was set with the cash offer of $6.35? James Budge - Macrovision - CFO No, it's set as of the price of the signing of the deal. The stock price is already fixed. The point about there's no caps or collars in the transaction so the stock ratio is already fixed between the two companies. Fred Amoroso - Macrovision - President, CEO So whatever the ability is, whatever the desire of various stockholders is to take the cash, the remaining amount, if it's not fully subscribed to cash, will be just prorationally split amongst the remaining stockholders. Barton Crockett - JPMorgan - Analyst Okay, all right. Maybe we can follow up more off-line, but I think I get it. And then another question is could you be clear do you have any stated intention right now of keeping or divesting Gemstar's magazine and their cable networks? Fred Amoroso - Macrovision - President, CEO My stated direction is to spend time over the next few months with Rich and his team in learning a lot more about the entire entertainment side of the business before making any decisions about how their strategic value would fit into our overall approach. Barton Crockett - JPMorgan - Analyst Okay. Because you know, just as a follow up there one of Gemstar's this will be my final question here one of Gemstar's stated I guess rationales for the Company was that there was a great deal of synergy between the different outlets for listings through magazine and cable network and IPG, that there was a lot of synergy there. Do you similarly share a view that there's a lot of synergy or is that something that you're going to be exploring as part of this familiarization process? Fred Amoroso - Macrovision - President, CEO So I think we've got to look at the overall dimension, right? With the combination of AMG and the data from TV Guide there's a tremendous amount of information that's available to help the end consumers discover and understand what's going on in the marketplace and to be able to get opinions and editorial content relating to that. So just to be clear that the publication is actually a part of the editorial content but is an outlet upon which the data is delivered to the end consumer. So you should look at it as a delivery approach along with many other things that Gemstar-TV Guide has built in there MyTVGuide, their online network and their IPG environment. So look, I could see how Rich and the team have understood strategically positioned it as part of their overall platform. And like I said earlier, there's going to be a tremendous amount of work going on over the next few months to really learn about all of these different components, to be able to engage and work with his management team and understand the strategic position and value of moving the organizations forward. Barton Crockett - JPMorgan - Analyst Okay, great. I will leave it there. Thanks a lot. Fred Amoroso - Macrovision - President, CEO Thank you. Operator Richard Davis, Needham & Co. Fred Amoroso - Macrovision - President, CEO Hey, Richard how are you? Richard Davis - Needham & Co. - Analyst Fine, thanks. So maybe you could help kind of from the outside, what kind of cross-selling synergies or core business acceleration you kind of talked about it, but I mean, obviously, it will show up in the numbers if the business accelerates and things like that. But should we think about either what would be the milestones that you would like to see say in 2008, in terms of either new products or new customers you would add, or what are those benchmarks above and beyond just the numbers that we should see that would tell us that the combination is succeeding and is a good idea? Fred Amoroso - Macrovision - President, CEO Well, that is a good question, Richard. Notwithstanding the Safe Harbor statement we read at the beginning that protects us from making forward-looking statements, we are not going make forward-looking statements about what revenue opportunities might be in 2008 or '09. But let me just underscore something, okay? You have seen and many others have seen the opportunity of taking our middleware platform and how it has been positioned within Scientific-Atlanta and other set-top box manufacturers as the cable and satellite industry looks to connect not just the TV and VOD capability from streaming video, but to be able to actually directly connect it into the Internet.
